                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION


CHRISTINA A. WALKER
                                                                    PLAINTIFF


v.                             4:18cv00856-SWW-JJV


ANDREW SAUL, Commissioner,
Social Security Administration,                                  DEFENDANT
                                   ORDER

        The Court has received Proposed Findings and Recommendations (RD)

submitted by United States Magistrate Judge Joe J. Volpe. No objections have

been filed. After careful review of the RD, the Court approves and adopts the RD

as this Court’s findings in all respects.    Accordingly, the decision of the

Commissioner is reversed and remanded for action consistent with the RD in this

case.

        IT IS SO ORDERED this 2nd day of August 2019.


                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
